ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_09_EN.txt.                      431 	




                                SEPARATE OPINION OF JUDGE SEBUTINDE



                        The Court should have clarified more precisely the limits of discretion of a
                     Contracting Government under Article VIII as well as the scope of the Court’s
                     power to review the exercise of that discretion — In particular, the Court should
                     have specified the criteria which have guided and informed its determination of
                     whether the special permits issued under JARPA II were “for purposes of scientific
                     research” — Japan has not fully complied with the procedural obligations under
                     paragraph 30 of the Schedule to the ICRW.


                        1. I concur, in principle, with the Court’s findings in points 1, 2, 3, 4, 5
                     and 7 of the operative part of the Judgment and I agree, in general, with
                     the reasoning upon which those findings are predicated. Nonetheless, I
                     believe that there are certain key aspects of this dispute in respect of
                     which the Court has missed an opportunity to elaborate its views and
                     articulate the reasoning underpinning its findings. These include the
                     extent of a Contracting Government’s discretion under Article VIII of the
                     International Convention for the Regulation of Whaling (ICRW) as well
                     as the scope of the Court’s power to review such discretion. In my view,
                     these aspects merit further elaboration than that accorded to them in the
                     Judgment. Furthermore, I have voted against the finding of the Court, in
                     point 6 of the operative paragraph, that “Japan has complied with its
                     obligations under paragraph 30 of the Schedule to the International Con-
                     vention for the Regulation of Whaling with regard to JARPA II”, because
                     in my opinion, the facts before the Court do not bear out this conclusion.
                     It is precisely these points in respect of which this opinion is offered.

                       2. The Judgment deals briefly with the question of the discretion of a
                     State party issuing special permits under Article VIII of the ICRW, with-
                     out elaborating on the nature or extent of that discretion (Judgment,
                     para. 61). Yet, as the Court points out at a later stage, it is precisely the
                     exercise of this discretion that the Court is called upon to review (ibid.,
                     para. 67).


                           I. The Nature and Extent of Discretion Exercisable under
                                           Article VIII of the ICRW

                        3. The ICRW is a historical attempt by the States parties (consisting of
                     both whaling and non‑whaling nations) to regulate whaling, in recogni-
                     tion of their common interest in “ensuring the conservation of all spe-
                     cies of whales while allowing for their sustainable exploitation” (ibid.,

                     209




8 CIJ1062.indb 546                                                                                        18/05/15 09:29

                     432 	       whaling in the antarctic (sep. op. sebutinde)

                     para. 56). To this end, the ICRW was intended to replace unregulated
                     unilateral whaling by individual States with a system of collective regula-
                     tion whereby States parties to the ICRW chose to work collectively and
                     to abide by the obligations they assumed thereunder, in order to protect
                     their common interests and achieve their common goals. It is against this
                     historical background that the discretion referred to in Article VIII of the
                     ICRW must be understood and appreciated.

                        4. Article VIII sets up a mechanism whereby a State party may issue
                     special permits to conduct whaling strictly “for purposes of scientific
                     research”. In the light of the object and purpose of the ICRW, the scien-
                     tific research to be conducted under such permits is intended for the ben-
                     efit of not only the State issuing the permits but also the International
                     Whaling Commission (IWC) and the international whaling community as
                     a whole. Any whaling conducted outside the special permits is subject to
                     the restrictions set out in the ICRW. The discretion afforded by Arti-
                     cle VIII is thus an integral part of the collective regulatory mechanism
                     and is necessarily limited in scope and character.

                        5. First, the discretion to issue special permits must be exercised judi-
                     ciously or “reasonably” and in accordance with the object and purpose of
                     the ICRW. Second, the special permits must be strictly “for purposes of
                     scientific research”. Third, the issuing State must ensure that it sets a
                     catch limit in the permits, and lastly, the issuing State must ensure that
                     the procedural requirements set out in paragraph 30 of the Schedule to
                     the ICRW are complied with. In short, these are the yardsticks that the
                     Court ought to examine in reviewing Japan’s exercise of discretion in
                     issuing special permits under Article VIII of the ICRW.



                      II. The Standard of Review for Determining whether a Whaling
                              Programme Falls within the Scope of Article VIII

                        6. Similarly, I also consider that in stating its standard of review (see
                      Judgment, para. 67), the Court should have elaborated upon the criteria
                      that guided its determination of whether or not JARPA II fits within the
                      scope of Article VIII. In my view, the criteria logically flow from the
                      yardsticks outlined above. Furthermore, the Court should have regard to
                      the parameters that the States parties to the ICRW consider relevant in
                      this regard. These parameters are reflected in paragraph 30 to the Sched-
                     ule, which sets out the elements that must be specified in any proposed
                     special permit submitted for review to the Scientific Committee. They are
                     elaborated further in the binding resolutions and Guidelines of the IWC.
                     Among the latter, the Annex P Guidelines may be given a particular
                     weight, since they are the most recent set of Guidelines adopted by
                     ­consensus and on the basis of which JARPA II will be assessed by the

                     210




8 CIJ1062.indb 548                                                                                  18/05/15 09:29

                     433 	       whaling in the antarctic (sep. op. sebutinde)

                     Scientific Committee in 2014. These criteria are set out in greater detail
                     below.
                        7. In determining whether a special permit is issued “for purposes of
                     scientific research”, it is perhaps only logical that one should start by
                     defining the term “scientific research” as used in Article VIII and else-
                     where in the ICRW, since the Convention itself does not define the term.
                     Without this first step, it is difficult to envisage how one can meaningfully
                     determine whether a special permit is issued “for purposes of scientific
                     research”.
                        8. In the Judgment, the Court rightly discards the criteria proposed by
                     Australia as to what amounts to “scientific research”, noting that those
                     criteria “appear largely to reflect what one of the experts that [Australia]
                     called regards as well‑conceived scientific research, rather than serving as
                     an interpretation of the term as used in the Convention” (Judgment,
                     para. 86). However, the Court then declines to give its own interpretation
                     of the phrase, simply stating that it does not “consider it necessary to
                     devise alternative criteria or to offer a general definition of ‘scientific
                     research’” (ibid.).
                        9. Whilst I accept that the Court should not attempt a forensic defini-
                     tion of what is or is not “scientific research” (a task more suited to scien-
                     tists rather than lawyers), in my view, the Court should at least have
                     considered the ordinary grammatical (dictionary) meaning of the phrase,
                     as a basis for the reasoning and analysis that follows in the Judgment.
                     Although the concept of “science” is inherently vague, “scientific research”
                     must, in its most basic sense, involve “a systematic pursuit of knowledge
                     concerning the structure and behaviour of the physical and natural world
                     through observation and experiment” (The Oxford English Dictionary).
                     In my view, this is a workable definition that could have been adopted as
                     a basis for the Court’s reasoning and analysis.


                        10. Regarding the parameters or criteria that should be taken into
                     account in reviewing a State party’s exercise of its discretion to issue spe-
                     cial permits under Article VIII, I consider that the Court should take into
                     account the following factors gleaned from the provisions of the ICRW,
                     its Schedule and the binding resolutions of the IWC.

                        11. First, the whaling programme for which the special permit is
                     sought must include defined research objectives as required by para-
                     graph 30 of the Schedule. While the Schedule is silent on how precise and
                     elaborate the stated objectives should be, some guidance can be found in
                     this regard in Annex P, which states that research objectives should “be
                     quantified to the extent possible”. In terms of substance, the Guidelines in
                     Annex P affirm that these objectives do not have to relate exclusively to
                     the conservation and management of whales, but may also be directed at
                     “improv[ing] the conservation and management of other living marine
                     resources or the ecosystem of which the whale stocks are an integral part

                     211




8 CIJ1062.indb 550                                                                                   18/05/15 09:29

                     434 	       whaling in the antarctic (sep. op. sebutinde)

                     and/or, . . . test[ing] hypotheses not directly related to the management of
                     living marine resources”. In addition, any scientific research programme
                     must be based on appropriate scientific methodology.


                        12. Secondly, Article VIII explicitly requires that the Contracting Gov-
                     ernment issuing a special permit for scientific research whaling must set
                     limits on the number of whales to be killed, in addition to any other con-
                     ditions it sees fit. Paragraph 30 of the Schedule requires that the permits
                     specify the “number, sex, size and stock of the animals to be taken”.
                     While a Contracting Government enjoys considerable discretion in deter-
                     mining the catch limits, it must exercise that discretion consistent with the
                     object and purpose of the ICRW, in that whales may be killed only to the
                     extent necessary for achieving the stated goals of the scientific research
                     programme. In this regard, Annex P, which provides some guidance on
                     how the Scientific Committee assesses the appropriate balance between
                     lethal and non‑lethal methods, requires that the special permit proposal
                     must provide “an assessment of why non‑lethal methods . . . have been
                     considered to be insufficient” (emphasis added). Thus, the use of lethal
                     methods where non‑lethal alternatives are a viable option may serve to
                     indicate that a particular whaling programme is not genuinely designed
                     and/or implemented “for purposes of scientific research”.

                       13. Thirdly, the issuing State must ensure that the proposed scientific
                     research programme is designed and implemented so as not to endanger
                     the target whale stocks. In this regard paragraph 30 of the Schedule
                     requires the proposed permit to specify the “possible effect [of the research
                     programme] on conservation of [whale] stock[s]”.

                        14. Lastly, paragraph 30 of the Schedule requires a State party to sub-
                     mit the proposed special permits to the Scientific Committee for prior
                     review and comments. This procedural requirement enables the IWC and
                     its Scientific Committee to play a monitoring role in respect of special
                     permit whaling, while obligating the issuing State to co‑operate with the
                     IWC, a duty I elaborate upon in the paragraphs below. As stated before,
                     it is my considered opinion that the foregoing criteria or parameters
                     should have served to guide and inform the Court in its task stated in
                     paragraph 67 of the Judgment, and should have been set out in the Judg-
                     ment.



                                      III. The Duty of Co‑operation under
                                          Paragraph 30 of the Schedule

                       15. I have voted against point 6 of the operative part of the Judgment
                     because I disagree with the reasoning and findings of the Court regarding

                     212




8 CIJ1062.indb 552                                                                                   18/05/15 09:29

                     435 	       whaling in the antarctic (sep. op. sebutinde)

                     Japan’s compliance with its obligations under paragraph 30 of the Sched-
                     ule to the ICRW. In my view, that paragraph imposes more than a for-
                     mal or procedural obligation to notify the Scientific Committee of certain
                     information. The obligation entails a substantive duty of meaningful
                     co‑operation with the IWC and its subordinate organs such as the Scien-
                     tific Committee. Thus in determining whether or not Japan is in breach of
                     its obligations under paragraph 30 of the Schedule, the real issue to be
                     addressed is not whether Japan complied with the required procedures in
                     relation to JARPA II but rather, whether Japan fulfilled its obligation of
                     meaningful co‑operation with the IWC in relation to that programme. I
                     examine this issue in greater detail below.

                        16. It will be recalled that under the ICRW system of collective regula-
                     tion, the IWC (and its subsidiary bodies such as the Scientific Committee)
                     play a crucial role in regulating whaling. The IWC does so through
                     amendments to the Schedule to the ICRW, for example, by designating
                     protected species and ocean sanctuaries, and setting annual catch limits.
                     The IWC is also entrusted with monitoring scientific research whaling. It
                     is this role of the IWC, when viewed in the overall context of the object
                     and purpose of the ICRW, that forms the basis of the duty of co‑opera-
                     tion by the States parties. As part of this duty of co‑operation, a Con-
                     tracting Government is required under Article VIII of the ICRW to
                     “report at once” to the IWC all authorizations that it has granted for
                     special permit whaling, and secondly, to transmit to the Scientific Com-
                     mittee, “in so far as practicable and at intervals of not more than one
                     year”, scientific information available to that Government resulting from
                     the scientific research conducted pursuant to those permits. (See Art. VIII,
                     paras. 1 and 3.)

                        17. Furthermore, paragraph 30 of the Schedule, which forms an inte-
                     gral part of the ICRW, was introduced as a procedural guarantee to
                     ensure that States parties do not circumvent the duty of co‑operation
                     envisaged under Article VIII. Paragraph 30 thus obliges a Contracting
                     Government, before it issues the special permits, to submit them to the
                     IWC “in sufficient time to allow the Scientific Committee to review and
                     comment on them”. In turn, the Scientific Committee is mandated to
                     review and comment upon the proposed special permits and to submit its
                     report and recommendations thereon to the IWC. The IWC may, in turn,
                     make recommendations to the Contracting Government in relation to the
                     proposed permit. (See paragraph 30 of the Schedule and Rule M (4 (a))
                     of the IWC’s Rules of Procedure.) There is therefore a link between the
                     Article VIII obligations of notification, reporting and dissemination of
                     scientific information on the one hand, and the obligations of prior review
                     in paragraph 30 of the Schedule, on the other. Thus, while the gathering
                     and dissemination of scientific information is central to the functioning of
                     the IWC and forms part of the system of collective regulation under the
                     ICRW, the review procedures under paragraph 30 serve as the mecha-

                     213




8 CIJ1062.indb 554                                                                                  18/05/15 09:29

                     436 	       whaling in the antarctic (sep. op. sebutinde)

                     nism through which special permit whaling may be monitored and the
                     collective interests of the States parties protected.


                       18. The review procedure under paragraph 30 is designed to ensure
                     that Article VIII is applied as the parties to the ICRW intended it to.
                     Accordingly, all aspects of a proposed special permit are subject to prior
                     review by the Scientific Committee, including the objectives of the research
                     programme, the number, sex, size and stock of the animals to be taken,
                     opportunities for participation in the research by scientists of other
                     nations, and possible effect on conservation of whale stocks. The duty of
                     co‑operation by States parties must be viewed and appreciated in light of
                     the above provisions, and in the context of the overall objectives of the
                     ICRW. In this context, meaningful co‑operation requires a State party to
                     do the following :

                     (a) to submit to the IWC the proposed special permits before they are
                         issued and in sufficient time to allow the Scientific Committee to
                         review and comment on them ;
                     (b) to provide to the IWC, in relation to the proposed permits, the infor-
                         mation specified in paragraph 30 (a) to (d) of the Schedule ;

                     (c) to give due consideration, in good faith, to the views and recommen-
                         dations of the IWC, with a readiness to modify the terms of the special
                         permits or the decision to issue them, taking into account such
                         recommendations ;
                     (d) on an annual basis, to keep the Scientific Committee informed of the
                         progress and results of scientific research conducted under the special
                         permits, including by providing accurate information regarding any
                         modifications in the implementation of the research programme ; and
                         
                     (e) to offer opportunities for collaboration to other researchers within
                         the international scientific community.
                        19. Assessed against these benchmarks, the evidence in the present case
                     clearly shows the following shortcomings in relation to JARPA II. First,
                     against the recommendation of the IWC that no additional Japanese spe-
                     cial permit programmes be conducted in the Antarctic until the Scientific
                     Committee had completed an in‑depth review of the results of JARPA,
                     Japan launched JARPA II before the Scientific Committee had completed
                     a review of JARPA (see, for example, IWC resolutions 2003‑3 and
                     2005‑1). Secondly, there is no indication that Japan has duly considered
                     the IWC comments and recommendations in respect of certain controver-
                     sial aspects of JARPA II such as its resort to lethal methods (see, for
                     example, IWC resolutions 2005‑1 and 2007‑1). Thirdly, although the
                     JARPA II Plan provided the essential information required under para-
                     graph 30 of the Schedule, much of the information is not detailed enough

                     214




8 CIJ1062.indb 556                                                                                  18/05/15 09:29

                     437 	       whaling in the antarctic (sep. op. sebutinde)

                     to be considered compliant with the relevant IWC guidelines, a short-
                     coming likely to hamper the Scientific Committee’s upcoming review of
                     JARPA II. Fourthly, Japan has failed to submit the specific special per-
                     mits issued in respect of JARPA II to the Scientific Committee for prior
                     review, as required by paragraph 30. Given that these permits are virtual
                     replicas of the permits issued under JARPA and that JARPA II differs in
                     implementation at least, from its predecessor, it is imperative that the Sci-
                     entific Committee ought to have had prior opportunity to review and
                     comment on them. Fifthly, as noted in the Judgment (para. 222), apart
                     from reference to collaboration with Japanese research institutes in rela-
                     tion to JARPA I, there is no evidence of co‑operation between JARPA II
                     and other domestic and international research institutions other than an
                     undertaking, in the JARPA II Plan, that “[p]articipation of foreign scien-
                     tists will be welcomed, so long as they meet the qualifications established
                     by the Government of Japan”.




                        20. In view of the above shortcomings and having regard to the duty
                     incumbent upon States parties to meaningfully co‑operate with the IWC,
                     I am unable to join the majority in finding that “Japan has complied with
                     its obligations under paragraph 30 of the Schedule to the [ICRW] with
                     regard to JARPA II”.

                                                                   (Signed) Julia Sebutinde.




                     215




8 CIJ1062.indb 558                                                                                   18/05/15 09:29

